Per Curiam.
The fine was improperly imposed herein to the extent that it was based on the disposal of income received after the service of the supplementary order. Income from furnished rooms is not in the category of rent reserved to the debtor as landlord under an existing lease as in the case of Stevens v. Dewey (13 App. Div. 312). There was no proof herein that at the time of the service of the supplementary order the debtor had any enforeible agreement with any subtenant or lodger to receive future rents or income from the property.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs to be applied upon the judgment, without prejudice to a further motion to punish for contempt with relation to any preacquired property.
All concur; present, Callahan, Frankenthaler and Untermyer, JJ.